Title: To Thomas Jefferson from Arthur S. Brockenbrough, 23 July 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University Va
July 23. 1825
I have a letter from Mr Coffee stating his prices for the ornaments for the Corinthian cornice  in the room intended for the Museum—I think them extravagantly high, he puts down the leaf of the Modilion in Putty composition at 40 ½ cents and in his composition (the baked earth we have heretofore gotten of him) at 28c—in lead 56c for each leaf For the Frize ornaments in Putty composition 3. dolls per foot“ . do  do  in his composition 2 $ pr foot—for each roseat between the Modilions 20 cents for his composition—thus making the whole cost without the side ornaments to Modilions at the lowest rate, for170 Modilion leaves a 28c—$47.60170 Rosetts a 20c—34.00128 ft. frize ornament a 2$ p foot—256.00$337.60exclusive of Extra charges for boxesPaper &c &c &c which will amtto at least—12.40$350.00under such circumstances sir will it be to send for them? Mr Antrim who went to New-York and has just returned informs me there is so little of that kind of work done there, he could not find any other person in the habit of making composition-work—Two Boxes of German minerals have come to hand, a donation from Doctor Boswell of Gloucester County of this state collected by himself in his travels in Germany—. In what way will an acct of such donations be kept? and on whom will the duty devolve to keep the Book to enter such articles? Dr Emmet has them in charge. to what acct will the charges  on such things be placed?I am sir most respectfully your Obt SevtA. S. Brockenbrough